COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Oliver Q. Martinez v. The State of Texas

Appellate case number:    01-21-00608-CR

Trial court case number: 1516938

Trial court:              339th District Court of Harris County

         The clerk’s record was filed on December 16, 2021. The reporter’s record was filed on
January 4, 2022. Appellant’s brief was due on February 3, 2022. The Court granted two motions
for extension until May 4, 2022, the last of which stated that no further extensions would be
granted. Appellant did not request supplementation of the record, but now has determined that the
record is incomplete. On May 3, 2022, appellant asked this Court to abate the appeal for a hearing
in the trial court. The State opposed that request, contending that appellant should have requested
supplementation of the record.
        Appellant has now filed a motion for extension of time to file the brief and to supplement
the record. In the motion to supplement, appellant stated that his request for supplementation was
alternative to his request for abatement. Because appellant has not presented any documentation
that shows that part of the record may have been lost or destroyed, we deny the motion to abate.
Although the State is correct that appellant could have supplemented the record much earlier, we
nonetheless grant appellant’s motion to supplement.
        Appellant contends that the clerk’s record does not contain a completed certification of the
right to appeal. The State contends that a revised certification was signed by the trial court on
December 13, 2021. Because this certification is not included in the clerk’s record, the trial court
clerk shall prepare and file within fifteen days of the date of this order a supplemental clerk’s
record containing the certification of defendant’s right to appeal signed on or about December 13,
2021. See TEX. R. APP. P. 25.2(d); 34.5(c).
         Appellant next complains that the reporter’s record does not include State’s Exhibits 140-
172, which were offered by the State and admitted during the punishment phase of the trial.
Appellant should have requested supplementation of the record with these exhibits. See TEX. R.
APP. P. 34.6(d). Because appellant did not, this Court now orders the Court Reporter, Pam
Knobloch, to file a supplemental reporter’s record within 15 days of the date of this order
containing State’s Exhibits 140-172. If the court reporter is unable to locate these exhibits, she
shall file a notice immediately with this Court so stating.
       Finally, we grant appellant’s motion for extension of time to file appellant’s brief until
20 days after the supplemental clerk’s record and supplemental reporter’s record are filed in
this Court.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: __May 12, 2022____